Mitchell, J.,
(dissenting.) The universal rule at common law is that, in an indictment for forgery, the writing must be set out accord-' ing either to its tenor or its import; so that it will appear that it was such as, if true, would be of some legal efficacy, and that the court may see whether it be such as it is alleged to be, and whether it falls within the act or law on which the prosecution is founded. This court has heretofore recognized this rule. State v. Wheeler, 19 Minn. 70, (98;) State v. Riebe, 27 Minn. 315, (7 N. W. Rep. 262.) In the indictment in the present ease, while the writing is called a “check,” it is not alleged to .have been drawn on anybody, and, if not, it had no legal efficacy whatever, and could not be the subject of an indictable forgery. For this reason, I think, the indictment is bad. It probably would be wise policy for the legislature to change the law, as has been done in England, by providing that the forged instrument may be described simply by the name by which it is usually known, — as a promissory note, bill of exchange, or check, — without further description; but the common-law rule is so well settled other*360wise that I think the legislature, and not the courts, should make the change.
VandeRbuegh, J. I. concur in the view of Justice Mitchell.